Citation Nr: 0004516	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  96-47 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUES

1.  Entitlement to service connection for a claimed 
pancreatic condition.  

2.  Entitlement to service connection for claimed neck, arm 
and back disorders.  



REPRESENTATION

Appellant represented by:	Ward T. Hanscom, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating decision of the 
RO.  

The veteran appeared at a hearing before the undersigned 
Member of the Board at the RO in August 1997.  

The Board then remanded this matter for further development 
of the record in December 1997.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has current pancreatic disability and neck, arm and 
back disabilities due to disease or injury which was incurred 
in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for a pancreatic condition and 
neck, arm and back disorders.  38 U.S.C.A. §§ 1131, 5107(a), 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he currently suffers from a 
pancreatic disability which is related to treatment he 
received in service for a gastrointestinal condition.  He 
further contends that he suffered an injury to his neck in 
service when his ship almost capsized.  He clarified at the 
hearing conducted before the undersigned Member of the Board 
at the RO in August 1997, that his contentions relative to a 
back condition referred to the back of the neck.  

A careful review of the veteran's service medical records 
shows that in August 1959 the veteran was treated for 
gastroenteritis due to infection (shigella paradysentery); 
however, no complaints or findings referable to a neck, arm 
or back injury were noted.  

Reports obtained in support of the veteran's claim from 
Frisbie Memorial Hospital revealed that, in December 1994, 
the veteran was treated for injuries incurred in a motor 
vehicle accident.  At that time, he was noted to have chronic 
pancreatitis secondary to his chronic alcohol abuse.  He was 
also noted to have arthritic-type changes in the neck and 
upper arms.  

Statement received from John P. Bakke, D.C., noted that the 
veteran first presented to his office for treatment in 
November 1990 for complaints of dizziness and numbness of 
both arms, aggravated by using a hammer.  He further stated 
that the veteran had been unable to sustain his employment as 
a carpenter due to periods of vertigo and hand weakness.  An 
examination reportedly revealed restricted cervical 
extension, but was otherwise negative.  X-rays studies showed 
C6 and T1 vertebral subluxations which proved to be 
fixations, moderate lipping of the lower cervical bodies, and 
slight degeneration at C5 and C6.  Dr. Bakke added that he 
had subsequently treated the veteran in November 1991 for 
complaints of arm numbness, and in October 1992 for 
complaints of neck pain and arm numbness.  He suspected a 
possible neuropathy of the upper extremities.  

Although the veteran has presented sufficient medical 
evidence which documents that he currently suffers from a 
pancreatic condition and neck (back) and arm disorders, no 
competent evidence has been submitted which serves to link 
any currently demonstrated disability to a disease or injury 
which was incurred in or aggravated by service.  The veteran, 
as a lay person, is not competent to offer an opinion as to 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of competent evidence showing a nexus between 
any currently demonstrated disability and service, the Board 
concludes that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim.  
Hence, service connection must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that another remand is not required in this 
case.  Although the veteran's testimony put VA on notice that 
competent evidence potentially existed to support his claims 
that his disabilities are related to disease or injury 
incurred in or aggravated by service, evidence to confirm his 
assertions was not presented in the medical records obtained 
by the RO under the direction of the veteran.  Compliance 
with the mandates of 38 U.S.C.A. § 5103(a) has been achieved 
in this case.  




ORDER

Service connection for a pancreatic condition and neck, arm 
and back disorders is denied, as well-grounded claims have 
not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

